Title: IV: Memorandum of James Iredell on Distances from Richmond, Va., to Edenton, N.C., February 1791
From: Iredell, James
To: Washington, George


Route from Richmond in Virginia to Edenton in North Carolina

          
            
            miles
            miles
          
          
            Richmond to Petersburg
            25
            viz.
            
          
          
            
            
            Richmond to Osborne’s
            15
          
          
            
            
            Osborne’s to Petersburg
            10
          
          
            
            
            
            25
          
          
            Petersburg to Suffolk
            81
            viz.
            
          
          
            
            
            Petersburg to Geary’s
            15
          
          
            
            
            Geary’s to Cabin Point
            11
          
          
            
            
            Cabin Point to McIntosh’s
            14
          
          
            
            
            McIntosh’s to Smithfield
            19
          
          
            
            
            Smithfield to Suffolk
            22
          
          
            
            
            
            
              81
            
          
          
            Suffolk to Edenton
            54
            viz.
            
          
          
            
            
            Suffolk to Riddick’s
            12
          
          
            
            
            Riddick’s to Mitchell’s
            21
          
          
            
            
            Mitchell’s to Edenton
            21
          
          
            
            160
            miles.
            54
          
        
